         Case:
           Case1:20-cr-00001-MRB Doc #: 1-2Document
                 2:08-cr-00161-GMN-GWF      Filed: 01/02/20 Page:
                                                      1 Filed     1 of 12Page
                                                              05/28/08    PAGEID   #: 23
                                                                              1 of 12
                                                                    F1rF!
                                                                        )              qE(IFtVEr)
                                                                    EhIE8ED            SEFVF.'ZON
                                                                                  trotlsF
                                                                                        irlv/l
                                                                                             uRT'
                                                                                                is()FFFZ:)FZ
     !                                                                                            i
 1 GREGORY A.BROW ER                                                         vAy 2 g gggg
    United States Attorney
 2. CHRISTINA M .BROW N
     :. AssistantUnited StatesAttgrney                                   cjjpjsppt
                                                                                 j-l-f
                                                                                     lr
                                                                                      l-
                                                                                       ffjlcictlllnr
 3i'333LasVegasBlvd.,S.rFlfthFloor                   ilis'fklgT(
                                                               JFPCEk?,()/h         j
  Ii LasVegas Nevada 89101                     8?.  -- ....-     --- -. ...u.q
                                                                             .F
                                                                              -?t/Tïy
 41
  ;i(702)388-6336                                                                --
 5                 U N ITED STA TES D ISTR ICT C O U RT
 6:
  i                        D ISTR IC T O F N EVA DA
 7                                                    -00 0-
     ;I
 81 UNITED STATES OF AMERICA,                            )
  :                                                      ) CRIMINAL INDICTMENT
 9      PLAINTIFF'                                       )
                                                         )2:O8-cR- /d/
10.
  i VS.                                                  )
  i:                                                     ) VIOLATIONS:
11i CASEY LUCZAK,                                        )
  i'                                                     ) 18 U.S.C.j 1343 -W ire Fraud (26 Counts)
12:1    DEFENDANT.                                       )
  '
     .                                                     18 U.S.C.6 1001 -False Statem ent
13i!
14        THE G RAND JURY CHARGES THAT:
15,                                               INTRODUCTIO N
16 Ii                 AtaIItim e relevantto this indictment:
     .


17:i                  From in or about2002 to in orabout2005,in the State and FederalDistrictof
     :'
181. Nevada and elsewhere,
19II                               CASEY LUCZAK ,
  i!
20i the defendantherein and others known and unknown to the grand jury,operated an
21ji advancedfeeschemewherebyDefendanttargetedindividualsandentitiesseekingbusiness
     l:
22' Ioans ('Ivictims'
                    ')and,in exchange fora paymentoffees,promised to loan orhelp them
     j-
      '
231: obtain business Ioans,when Defendantthen and there wellknew thathe would notIoan or

24Ii help victimsobtain Ioansand would instead keep the feesforhis personalenrichment.
     ;!
251: . . .
26I!      .   .   .




     j'
      I
         Case:
           Case1:20-cr-00001-MRB Doc #: 1-2Document
                 2:08-cr-00161-GMN-GWF      Filed: 01/02/20 Page:
                                                      1 Filed     2 of 12Page
                                                              05/28/08    PAGEID   #: 24
                                                                              2 of 12
.     1'

      !

      !'
     1'                                           Persons and Entities
    2                1.        DefendantCASEY LUCZA K was a residentofLas Vegas,Nevada.
        I;
     31              2. Defendantincorporated TIG Ventures,Inc.(6'TtG''and ''The lnterchange
        !l
    41iGroup'
            ')inthestateofNevadain2002.
        5'           3.        Defendantcaused another individualto create an entity underthe fictitious
     5..
        ;'
    6.
     ,! name GeminiCapitalFund (''Gemini''ord'The GeminiFund''),and represented and caused
    71toberepresentedtovictimsthatGeminiwaswhollyownedandmanagedbyTIG.
      i
    8!6Thevictims
         i
     9jI             4. AdvancedRehabilitationTechnologies(aka''AppliedResources'')wasaNew
        iI
    1O!j Jersey com pany,principally m anaged by M atthew Collelo.
    11               5. AgileRiskM anagem entwasa Georgiacom pany,principallym anagedbyRoss
        :.

    12:I Stratham.
    1311        6 Beyond Appraisalwas a Texas company, principally m anaged by Patrick
      i          .
    14Ji Hannon      .



    15               7. Gary and Penny Cook resided and conducted business in Oklahoma.
         ;.
    162!             8. ExcaliburGolfClubwasaMissouricompany,principallymanagedbyRobert
    17Ii
        II
         ;Kuhlmann.
    181f             9. lnfinityTechnologySen/ices wasanOntario,Canada,company,principally
        !l
    19        m anaged by Richard Charland.

    20J) ;I          1t
                      ).Informationaecomesuoneywasaoeorgi
                                                        acompany,princi
                                                                      palymanagedby
    2112 BertFallsand AlCalloway.
    221.         11 Innotekwasa W ashington company, principally m anaged by Ryan Jensen.
                           .
         fI
    2311             12    .
                               Leavitt's M ortuary was a Utah company,principally m anaged by Michael
    24!I
      'I Leavitt.
      !!
    251:                 13. M acino Enterprises,Inc.was a New Jersey com pany,principally m anaged by
      ji
    26.1 James M ack           .



         :

         I.                                                 2

         I
     Case:
       Case1:20-cr-00001-MRB Doc #: 1-2Document
             2:08-cr-00161-GMN-GWF      Filed: 01/02/20 Page:
                                                  1 Filed     3 of 12Page
                                                          05/28/08    PAGEID   #: 25
                                                                          3 of 12




 1                    14. OTC Fiberglass Products was a Kansas com pany,principally m anaged by
  1                                                                                                      '
21 Phillip Elsworth.
 3.                   15. Organic Pastures Dail'
                                               y Com pany LLC was a California com pany,principally
 !' m anaged by MarkMcAfee.
41
 51                   16. PersonalTouchCateringwasaMainecompany,principallym anagedby Kevin
 6 ' Fallen.
 71        17 SeniorTrends Network LLC (aka Tony Mistretta Graphics)was an Illinois
                        .




 8ii company, principallymanagedbyTed Howard.
     .


 91'                  18. TriangleTransformationlnc.wasaCaliforniacompany,principallymanaged
  ;
10I byRobertHillandAnthonyMorales.
11'                   19. UniversalHealthcarewasa Florida com pany,principallym anaged by Kenneth
     i
  l Hankin.
121
  I
13I                   2O 31S was a M ichigan com pany,principally m anaged by John Cain.
                        .
  f.
14I!
  :                                  C O UNTS ONE THRO UG H TW ENTY-SIX
                                      --
15i
  I                                              W ire Izraud

16 ,                  1.    Paragraphs one through twenty are re-alleged and incorporated herein as if
     !
17' setfodh in full.
     f
18 i                  2. From in orabout2002 to in oraboutApril2005,in the State and Federal
19I! DistrictofNevada and elsewhere,
     1
20j                                              CASEY LUCZAK,
     'j
21I defendantherein,and othersknownand unknowntothegrand jury,did devise and intend
  i  .
22! to devise a schem e and artifice to defraud and to obtain m oney and property by m eans of
231
  2j
   Ifalseandfraudulentpretenses,representations,andpromises,asmorefullysetfodhbelow.
   i
     :
24j . . .
   p
251.      .       .
     I
26I!
     :    .   .   .

     II
     I,
     i'
      I
                                                         3
     i
     II
      Case:
        Case1:20-cr-00001-MRB Doc #: 1-2Document
              2:08-cr-00161-GMN-GWF      Filed: 01/02/20 Page:
                                                   1 Filed     4 of 12Page
                                                           05/28/08    PAGEID   #: 26
                                                                           4 of 12




 1?
      ;
  .
                                        The Schem e and Artifice
  i.
 2         False reoresentations reoardinq TIG and Gem ini
3i'
                  3.   ltwas partofthe schem e and adifice thatDefendantfalsely and fraudulently
      I
  i.
4I:
  I r
    epresentedon TlG .
                     p
                     sinternetwebsiteand inm arketingm aterialsprovided to victims thatT1G
 51 wasa large-scale ''internationalprivate investm entfund''which assisted individualsto obtain
6 l start-up orexpansion business Ioans,when Defendantthen and there wellknew thatthese
      i
 7JI representationswere false andfraudulent.
 I:
  I
8I                4.   Itwas furtherpartofthe scheme and artifice thatin orderto Iure and convince
 -1I
9f(victims to pay up-front ''processing fees''(''advanced feesl,''Defendantfalsely and
  ii
10 i fraudulentlyrepresentedand caused othersto representto victims (by use ofthe internet,
  f!
11l)variousmarketing materials,and inwrittenandverbalcommunications)thatTIG wasinthe
  ii
   I business ofproviding Ioans, providing legitim ate collateralto be used as security forloans,
12 .
13 and facilitating Ioans by bringing victim s togetherIegitim ate Ienders who were willing and
14'
  4 capable of providing loans, the (atter of which Defendant falsely stated that TlG
15.. accom plished by accessing a ''networkofinternationalprivate investors''to which TIG was
  J
16         purportedlyIinked,whenDefendantthenand therewellknew thatsuch representationswere
17i
  j. false and fraudulent.
  Il
18!1         5. Itwas fudherpartofthe scheme and artifice thatDefendantfalsely and
     ë
19f;fraudulently represented and caused otherstorepresentto victims thatTIG had been in
  jI
2011
   ' busi
        ness since 1974j thatTIG and Geminihad ''nearly 3 billion dollars''undertheirdirect
21!. managementand control, thatTIG l
                                    aad invested financially in m ore than 18O com panies,
  I'
22i! thatTlG had a ''board ofdirectorswith experience in morethan 15O companies,''and,that
      .
      .


23I
  1! TIG had been awarded a certificate from the BetterBusiness Bureau for 'dthirty complaint-
      i
247I free years, ''when Defendantthen and there wellknew thatsuch representationswere false
      !l
25I and fraudulent.
26I . . .

      !
      1;                                             4
      'i
     Case:
       Case1:20-cr-00001-MRB Doc #: 1-2Document
             2:08-cr-00161-GMN-GWF      Filed: 01/02/20 Page:
                                                  1 Filed     5 of 12Page
                                                          05/28/08    PAGEID   #: 27
                                                                          5 of 12




 1            6.   Itwasfurtherpartofthescheme and artifice thatDefendantoffered victimsone
     :
  '
  I
 2'
  ' oftwo contracts which he represented as means to obtain Ioans. O ne wasTIG 's ''Letterof
 3. Com m itm ent,''the otherwas its ''LetterofAgreement.''By the term softhese contracts,and
 4 in com m unications with victim s,Defendantrequired and did receive fees from victims prior
  !
 5'
  I!
   I to providing services,when he then and there wellknew thathe did notintend to provide

 6' Ioans, Iegitim ate collateral,orto otherwise facilitate (oansasprom ised,and fudherknew that
 71
  j1
   'bemadesuchfalserepresentationsandpromisestovictimsforthesolepurposeofobtaining
  I!
 8 1 m oney forhis personalenrichm ent  .
     I
  J.
 91i          7.   Itwasfurtherpartofthe schem e and adifice thatforthe purpose ofprcviding
10I
  '!
   i victim s a false sense ofsecurity and confidence in TIG and in orderto persuade them to
111! send Defendantm oney before receiving anything ofvalue in exchange,Defendantfalsely
     II
12I.
   I and fraudulently represented to victim sthatTIG and Gem iniwould refund advanced fees if
13!1 TlG and Gem inifailed to perform as promised when Defendantthen and there wellknew
14: thathe did notintend to return victim s'fees,butintended to,and did,use the fees forhis

15! personalenrichm ent.
     '
  1
16 The Contracts
     I
17!J LetterofCom m itm ent
18I         8. Itwas fudher pad ofthe scheme and artifice that Defendantfassely and
  Ii
   !
19L fraudulently represented to victim s in TlG's ''LetterofCom m itm ent''thatTlG would provide
     :!

201,collateralto victim swhichtheycould use assecurityw ith lending institutionsto obtain loans,
  $'

21f
  I'
   I
   Ia
    ndfurtherrepresentedthataIorpartofthefeesvi
                                              ctimspaidwouldbeusedbyTlGto
22:! reserve orpurchase collateraland payfeesto Ioan facifitators or duediligence exam iners,

23jf WhenDefendantthenandtherewellknew thathedi
     !
                                              dnotintendtoprovidevi
                                                                  cti
                                                                    mswith '
24I1 collateralwhich would be acceptable atconventionalIending institutions,nordid Defendant
  J1
252!intend to use victims'feesto resel
                                     've orpayforcollateral,facilitators,due diligence exams,
     iI
2611orforanyotherpurpose legitimatelyassociated with helping victims obtain Ioans.
     iI
     1!

     !
     Il
                                                  5
     (
     '.
      Case:
        Case1:20-cr-00001-MRB Doc #: 1-2Document
              2:08-cr-00161-GMN-GWF      Filed: 01/02/20 Page:
                                                   1 Filed     6 of 12Page
                                                           05/28/08    PAGEID   #: 28
                                                                           6 of 12
  :
  i
  'd                                                                                                .

  i
 1'            9.    lt was further part of the schem e and artifice that Defendant falsely and
  I1
 2:: fraudulently prom ised victims thatifthey were unable to find a lenderwilling to acceptthe
 3, ccllateral,thatTIG would place victimswith alternate Ienders (referenced in contracts as
 4l!'viable funding solutions''),when Defendantthen and there weilknew thatthese ddlenders''
 5'' were neitherlegitimate nor''viable.''Itwas furtherpartofthe scheme and artifice thatwhen
 6.Ivictims were unable to obtain Ioans from these individuals and entities, Defendant
 7 fraudulently refused to refund the fees victim s had paid TIG,and falsely and fraudulently
  i
 81 claim ed thatbecause TlG had providedthevictim swith''viablefunding solutions,,,the victim s
 9@!were notentitled to a refund oftheirfee.
  !
  .

loli LetterotAgreem ent
11'
  EI           1O lt was further pad of the schem e and artifice that Defendant falsely and
                 .



12 fraudulently represented in TIG s LetterofAgreement thatTIG would Ioan victims money
13 throughG em iniand other'internally-controlled funding portfolios,''and throughTlG'sexternal
  1
14 j
   Ii (inetworking partners,,,and that Defendantfalsely and fraudulently portrayed and caused
  II
152  others to portray to victim s that Gem iniwas a ''fund that re-invests profits from initial
16! investments madein stccks,bondsand securities.Thesefundsare typicallydirected tostart-
  I!
1719upsandearlystagedevelopmentcompanies.Availablefundsinthispodfolioexceed10O
  ;I
18 ! m illion ...,''when Defendantthen and there wellknew thatG eminihad no such funding
  !:
  /1 'assets,''''availablefunds,''dinternalfunding portfoliosnorexternal'networking partners,'nor
19.
2OI!had TIG orGeminieverprovidedvictimsloansthrough anysuch mechanism .
21)
  :r
   i
   1           11. Itwas further pad of the scheme and adifice that when G em inifailed to
  Ii
224. distribute Ioans to victim sas promised,Defendantfalsely and fraudulently represented and
      .
      I                                                                     ,:                 yj
2361causedotherstorepresenttovi
  I.
                              ctimsthatthedelayswereduetoevents beyondthecontrol
241: ofDefendant,TIG ,and Gemini,and thatTIG was unable to refund victim s'feesbecause the
25.. fees had been used to pay forloan 'dfacilitators,''due diligence exam iners,and for other
26!. purportedly-legitim ate expenses,when Defendantthen and there wellknew thatneitherl-lG,
  '

  f.
   ,

  kI
  1

  I
  ;
   Case:
     Case1:20-cr-00001-MRB Doc #: 1-2Document
           2:08-cr-00161-GMN-GWF      Filed: 01/02/20 Page:
                                                1 Filed     7 of 12Page
                                                        05/28/08    PAGEID   #: 29
                                                                        7 of 12
  I
  I
  ;'
  i
 1 ' G em ini,any entity underthe controlofeither had funds with which to provide loans to
 2 ' victim s,andthatvictim s'feeswere''unavailable''to refund because Defendanthad converted
 31 them to his own use.
  :
 4!
  4;Threats and Intim idation
  l
 5'          12. Itwasfurtherpartofthe schem e and artifice thatwhen victim sfiled com plaints
  I!
 6! w ith the BetterBusiness Bureau, threatened to reportTIG and Gem inito authorities,and
  :
 7 'threatened Iegalaction, defendantattempted and caused others to attem ptto intim idate
 81 manipulate,retaliate,and silencevictim sbyvariousmeans,including m aking threatsto place
 9 1victims'projects''on hold''iftheyfiledorrefusedtoremove complaints,bythreateninglegal
  ! action,and by claiming thatvictim s had failed to pel-form as the contractrequired,when
10I

11! defendantthen and there wellknew thathe,TIG,and Geminihad failed to perform as
12. prom ised underthe contracts.
13 i                         Execution ofthe Schem e and Adifice
  .I

14'          13.   O noraboutthe dates setfodh inthe separate counts below ,in the State and

15' FederalDistrictofNevada and elsewhere,
16I                                     CASEY LUCZAK ,
17I defendantherein,forthe purpose ofexecuting the scheme and adifice,did transm itand
  :I
181I cause to be transm itted by means ofwire com m unication in interstate com m erce certain
19Ii writings,signsand signals,thatis,facsim ile correspondence to and from TIG ,Iocated in Las
  I
2Oli vegas, Nevada,and wire transfers offunds from outside the State and FederalDistrictof
  II

213' Nevada to TIG and Gem inibank accounts in the State and FederalDistrictofNevada,as

22: follow s:
23If . . .
24 I . . .
25!

26 : . . .
  iI


                                                 7
      Case:
        Case1:20-cr-00001-MRB Doc #: 1-2Document
              2:08-cr-00161-GMN-GWF      Filed: 01/02/20 Page:
                                                   1 Filed     8 of 12Page
                                                           05/28/08    PAGEID   #: 30
                                                                           8 of 12

  I
  !1
  '

 1fj
   :                                     Facsim ile correspondence
2'i COUNT              DATES     ITEM SENT BY FACSIM ILE
3r: 1                  7/21/2003 fax to M attCollelo, Advanced Rehabilitation

4fi 2                  4/29/2004   fax to Ross Stratham , Agile Risk M anagem entGroup,
 i!                                LLc
                                     .

5:
           3           9/23/2003 fax to Patrick Hannon,Beyond Appraisal
 6?
  1g 4                 1/21/2005 faxtoGaryandPennyCook
 7'I
   I
 8l' s                 8/20/2005 fax to Gaw and Penny cook
  !
 91 6                  10/28/2004 faxt0RobedKuhlmann,ExcaliberGolf
  ?
10 I
      i 7              7/16/2003 fax to Richard Charland,Infinity Technology Services
11..
  'i 8                 7/29/2003 fax to BertFalls and AICalloway,Information Becomes
12 :                             M oney
13:
  Ii
   Ig                  6/25/2003 faxto Ryan Jensen, lnnot
                                                        ek
14!! 10                8/28/2003 faxtoMichaelLeavitt,Leavitt'sMortuary
15i!
  .1 11
                                                               ,
                       9/16/2003 fax to M ichaelLeavitt,Leavitts M ortuary
16!1
  .I
   t 12                2/07/2005 fax to Jam es M ack,Macino Enterprises
17!
  '
   ;
   ' 13                2/18/2005 fax to Phillip Elsworth,O TC Fiberglass
18Il
  3 14                 7/14/2003 faxto MarkMcAfee ofOrganicPastures
1: '
  11 ls                1o/2s/2oo4 faxto Kevin Fallen, PersonalTouch
20 '                               catering
      1
21?
  ij
   I 16                7/23/2003 fax to Ted Howard,SeniorTrends Network
22i) 17                12/12/2003 faxtoRobertHill,TriangleTransformation
2311 18
  ;E
                       6/2s/2ooa faxtoKenHankin,UniversalHealthcare
24!f 19                6/02/2003 faxto JohnCain of31S
      I
25i        .   .   .
      I

2611
   i
     ...
      :
      :!
      II
      '
      .                                              t4
      II
     Case:
       Case1:20-cr-00001-MRB Doc #: 1-2Document
             2:08-cr-00161-GMN-GWF      Filed: 01/02/20 Page:
                                                  1 Filed     9 of 12Page
                                                          05/28/08    PAGEID   #: 31
                                                                          9 of 12


  '
  I
1'                                         w ire cash Transfers
21 cous-r                DATE               FROM                             Au ous'r

aJ 20                  1/28/2o0s Gary & penny cook to TIG BankofAmerica $25,000
                                  Acct.
4
5' 21                  2/15/2005 ExcaliburGolfclub & Retirementto TlG        $ 25,000
  !                               Bank ofAm erica Acct    .


6::
7:
 I
             22        9/30/2003 Information BecomesMoneyto TIG W ells       $50,000
811                               yargo Acct  .
    fl
9i
    ' 23               3/28/2005 Macino Enterprisesto TlG BankofAmerica      $30,000
1()'
   !                              AGCt
     :                                 .
11 !
    I 24               3/04/2005 OTC Fiberglassto TIG BankofAmerica          $20,000
12                                A cct.
131  '

  :p 25                3/09/2005 OTC FiberglasstoTlG BankofAmerica           $5,000
14f                               A cct.
     i
15.,
   J
             26        11/29/2004 PersonalTouch Catering to TIG W ells       $35,000
16i
  !I                              Fargo Acct
17 '
   Ii
18 Ië
19 AIIin violation ofTitle 18,United States Code,Section 1343.                                     '

2011                                       COUNT TW ENTY-SEVEN
     'i                                       False Statem ent
21i!
22j/              1. Theallegationssetforthintheintroductionandincountsonethroughtwenty-
     i
23.1 six ofthis indictm entare incorporated herein as ifsetforth in full.
  II
24!
  !
   1              2.     onoraboutApril26,2005,in the State and FederalDistrictofNevada,
25 li                                         CASEY LUCZA K,
     !
26J defendantherein,did knowingly and willfully m ake a false,fictitious,and fraudulentm aterial
         'j statementi
         !           n a matterwithinthejurisdictionoftheDepadmentofJustice-FederalBureauof
         I
         ;
         '
         i
         !                                           ()
         J
  Case:
    Case1:20-cr-00001-MRB Doc #: 1-2Document
          2:08-cr-00161-GMN-GWF      Filed: 01/02/20 Page:
                                               1 Filed     10 of 12
                                                       05/28/08     PAGEID
                                                                  Page       #: 32
                                                                       10 of 12




1 defendantherein,did knowingly and willfully m ake a false,fictitious,and fraudulentmaterial
2!istatementin amatterwithin thejurisdictionofthe DepadmentofJustice-FederalBureau of
3! Investigation,a departm entand agency ofthe United States;thatis,Defendantdid falsely

4 state thatTIG used victims'processing fees to find funding forvictims and pay project
5!Idirectors,andtoconductduediligenceexaminationsofvictims'companieswhenhethenand
61
 1.there wellknew thathe had conveded victim s,processing fees to his own use and di
                                                                                   d not

7 use victims'processing feesto find fundingforvictimsorpay projectdirectors,
8:                    AIIin violation ofTitle 18,United States Code,Section 1001.

9 . . .
10        . . .
11 . . .
12 . . .
13 . . .
14 . . .
15 . . .
16 . . .
17 . . .
181i      .   .   .



19 . . .
     i.
20 . . .
zj
22 . . .
23l . . .                                                                                       .
24 I. . . .
     II                                                                                         .
25I . . .
26 . . .


                                                        1()
  Case:
    Case1:20-cr-00001-MRB Doc #: 1-2Document
          2:08-cr-00161-GMN-GWF      Filed: 01/02/20 Page:
                                               1 Filed     11 of 12
                                                       05/28/08     PAGEID
                                                                  Page       #: 33
                                                                       11 of 12
  I'


  ;
 1!.                              FORFEITURE ALLEGATION
  j                                      .
2i          1 TheallegationsofCountsOnethroughTwenty-sixofthisIndictmentarehereby
 ij          '
36. reallegedandincorporatedhereinbyreferenceforthepurposeofalleging forfeiturepursuant
4I:totheprovisionofTitle 18,United StatesCode,Section981(a)(1)(C)and Title28,United
 f
5' States Codes,Section 2461(c).
6             2. Upon aconviction ofthefelonyoffense charged in CountsOnethrough Twenty-
     l
 7.
  'psixoftlais lndictment,
     ë
 8                                     CASEY LUCZAK,
 91 defendantherein,shallfoKeitto the United States ofAmerica,any propedy constituting,or
  !: derived from ,proceedstraceable to violationsofTitle 18,United StatesCode,Section 1343,
101

11 'a 'specified unlawfulactivity'
                                 'asdefined in 18 U.S.C.j1956(c)(7)(A)and 1961(1)(B)up to
12 !
   !$2,200,000.00 in United States Currency.
13'           3. lfany property being subjectto forfeiture pursuantto Title 18,United States
    .:
14;
  . Code,Section 981(a)(1)(C)and Title 28,United States Code,Section 2461(c),as a restllt
15I
  I. ofany actoromission ofthe defendants -
16i
  i
   :               a.
                         cannotbe Iocated upon the exercise ofdue diligence'
                                                                           ,
17..               b.    has been transferred orsold to,ordeposited with,a third pady'
                                                                                     ,

189J               c.    hasbeenplacebeyondthejurisdictionofthecourt;
19i                d.    has been substantially diminished in value,or;
20t'
   .               e.    hasbeen com mingledw ithotherpropertythatcannotbe dividedwithout
     !
21                       difficulty'
                                   ,
22;' itis the intentofthe United States ofAm erica to seek forïeiture ofany propedies ofthe

23I defendantupto $2,200,000.00 in United StatesCurrency.
24j . . .
25 . . .
26. . . .


     ;'
     !                                          1.!
        ;.'
      Case: 1:20-cr-00001-MRB Doc #: 1-2 Filed: 01/02/20 Page: 12 of 12 PAGEID #: 34
      j Case 2:08-cr-00161-GMN-GWF Document 1 Filed 05/28/08 Page 12 of 12
'




      j'
     1            AIIpursuanttoTitle 18,United StatesCode,Section 981(a)(1)(C);Title28,United
      i:
    2j
     'fStates Code,Section2461(c);Title 18,United States Code,Section 1343, a ''specified '
    3 l unlawfulactivity''as defined in Title 18,United States Code,Sections 1956(c)(7)(A)and
    4Ji
     -1                                                                                         -
     4I1S61(1)(B);andTitle21,Uniteu
                                  dStatesCode,Sectbn853(p).
     1.
    si         DATED t histl
                           aeA ' dayofMayzooa.
                             ,


    6'!           A TRUE BILL:
    7lE
         .                                              lsl
    8/                                   FOREPERSON olrTHE GRAND Junv
        ii
    9
    10.; GREGO RY A.BRO W ER
        ;1 United St       Attorney
    11 I                         .
    12                 *
      i
    1 )CHRISTINA .BRO
      ii AssistantUnited Sta es Attorney
    j :                                 .
    15 I
    16;J.
        ,I
    17 1

    18pj
    j()
    20I
         $
    21 i
    22?
      I2
            !
         '
    23j
      !
            !
    24
            ?

    25I
    26f
      ip
            I

         i)
         1
         ëi                                        l2
         .  1
